Title: To George Washington from Edward Hand, 29 December 1781
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            
                                c.29 December 1781
                            
                        
                        The exercise of my duty in the Inspectors Department during the last Campain having afforded me frequent
                            opertunities of being a witness to the Ill effects of the present mode of paying The Troops, I think it my duty to
                            communicate my observations on the subject to your Excy and at the same time offer a remedy which I think may remove the
                            inconveniences this branch of the Military System labours under.
                        At Present The Regimental P. Master not only draws the whole pay and Cloathing for his regiment, but
                            distributes them to individuals at such times & in such proportions as he finds convenient to
                            himself—generally without consulting the Captain when I inspected the Troops last Summer the Captains were ignorant
                                wat necessaries their men had recd & were obliged to have recourse to the P. Mr Accts wch
                            the Soldiers often disputed—or giving himself the trouble of inquiring how the Soldier applied the last money he recd or
                            what care he takes to preserve his necessaries indeed this necessary enquiry is foreign to his duty—and if properly gone into, more than any one man in a Regt can do.
                        Thus left to himself the Soldier as soon as he receives his pay flies to the Sutler and lais it out in Grog,
                            or rather pays for what he has Already drank, for the Sutler knowing that he can dispose of his pay without controul will
                            credit him, taking care to charge in proportions for his liquor to the great prejudice of the Service & ruin of
                            many a Good Soldier—This I say will be Generally the case tho the soldier may not at the time have a Shirt to his Back, or
                            a Shoe or Stocking to his feet—This Captain Inspects his necessaries, finds his Coat & Breeches hanging in Rags
                            about him, his Shirts, Stocks. & Shoes entirely gone but to what purpose is this discovery? The Soldier has not a
                            penny left to pay for mendg or replacg them—his Captn has the mortification to see him for the whole season appear like a
                            vagabond & two thirds of the time return him unfit for duty for want of Cloaths, without having it in his power, to
                            relieve him. Whereas if the Soldiers pay passed thro his Captains hands he might oblige him to lay it out to the best
                            advantage, he would even have it in his power from time to time to provide for his immediate necessities by procuring him
                            small Articles on Credit, Certain of being able to pay for them the next pay day—he could furnish the means of mending
                            his Cloaths as soon as he discoverd any defect in them, which, as he must necessarily examine his compy every day, would
                            be as soon as it happen’d, and whilst it was yet easie to be done—he could Contract with women in the Regt for making
                            mending & washing the Soldiers linnen & Stockings, with Shoe Makers for making & mending their
                            Shoes, &ca on reasonable terms—I say on reasonable terms, because the value of all work done for the soldiers by
                            persons belonging to their own Regt should be fix’d by a Board of Officers, the Woman who refused to comply with their
                            reasonable decision, Should not only be prevented the Advantage of drawing Rations but, Drum’d out of Camp & the
                            Tradesman from working at his trade on any Acct. In a word His Captain would by this means become the Soldier’s guardian,
                            and his own honor, added to the credit he must receive from his Companies Good Appearance, would be Sufficient inducements
                            to him to exert himself for their Advantage.
                        every person the least conversant in military Matters must have observed that the Soldiers yearly Allowance
                            of small articles of Cloathing are insufficient to keep him clean & comfortable, admitting them to be regularly
                            supplied & of the best quality—he must, or ought, to buy for himself, Shirts, thin Jackets, drawers Stockings,
                            Shoes, &ca for which his pay if well applied is amply sufficient—I will venture to say that as matters now stand,
                            the extra consumption of the Single Article of Shoes amounts to as much money in the Year as would furnish all the
                            necessary Small Articles and this Heavy expence the Continent must bear, or loose the service of the Soldier.
                        It may be said that in the begining the Captains paid their Companies, yet the men were not better cloathed
                            than at present, that the public moneys were Subject to embezzlement, & Congress troubled with frequent complaints
                            from the Soldiery of their being defrauded of their Pay—this I will readily Acknowledge but must observe that at that time
                            Subordination was little known in the American Army—almost a daily Change of Officers took place—those that Continued in
                            Service were not instructed how to keep regular Accts & the Accts as kept were not Subject to Inspection.
                        I have already endeavoured to demonstrate the Advantages that would arise from giving the Captains the
                            payment of Their Comps. and Shall now point out a plan by the observance of which I think, will put it out of the Captns
                            Power to defraud his men, or Injure the Community—& at the same time give him an opertunity of doing both an
                            essential Service—let the Regimentl Pay Mastr, as at present, Make out the Abstracts & draw the Pay &
                            Cloathing for their respective Regts. The Pay Master Genl will doubtless compare their Abstracts & demands for
                            Cloathing with the Master Rolls & make them agree—when the R.P.M. has it in his Power to distribute Pay or
                            Cloathing—let the Commandg officer of the Regt announce it in orders, & direct the Commandg Officers of Comps. to
                            attend to receive their Several proportions for which the P.M. Should take their Rects in a Book kept for the purpose—every Companies Monthly Abstracts should be Seperately & fairly enterd in the pay M. Books and the Commg Officer
                            of the Compy rect for the Amt taken at the foot of the Abstract. on the face of the Abstract, (a Copy of which the Captn
                            should receive with the money) must be noted all  especially the pay retaind for Absent men, or
                            advanced for such as have joind since the last muster.
                        the Captn must keep a Book, subject to Inspection, in which he shall have a Seperate Acct with each non Commd Officer & Soldier of his Compy.  These Accts to be Acnowledged
                            & Sign’d by the men at every Settlement—besides this Book let him be Obliged to deliver
                            Monthly, or as often as a Settlement Can be made, to the Commg Officer of his, Regt an Abstract of the Ballance of his
                            mens accts Sign’d & acknowledged by themselves in the following form Vizt.
                        We the non Commd Officers & private men of Captn A. B’s Compy in Col. C. D’s Regt do hereby
                            Acknowledge that we have been regularly Settled with for our Pay and every other just demand Against the Sd Regt &
                            Compy from the day of our Several enlistments to this day of   17  and that the Ballances opposite our names are just.
                        
                            Form
                        

                    